CULLEN, Commissioner.
The circuit court dismissed, without a hearing, the motion of Robert Jones, Jr., under RCr 11.42 to vacate a 1962 judgment which, upon his plea of guilty to a charge of robbery, had sentenced him to an eight-year term in the penitentiary. Jones has appealed from the order of dismissal.
One of the allegations of the motion was that counsel appointed for Jones refused to defend him unless he pleaded guilty, counsel pointing out that he had been appointed by the court and was not getting paid for his services. This was coupled with an allegation that Jones had pleaded guilty under duress.
Jones was entitled to a hearing on the foregoing allegation. See Higbee v. Thomas, Ky., 376 S.W.2d 305; Lawson v. Commonwealth, Ky., 386 S.W.2d 734 (decided February 5, 1965).
The motion sought vacation of the judgment on several additional grounds. Under the decisions hereinafter cited none of those grounds was sufficient even to warrant a hearing. See Carson v. Commonwealth, Ky., 382 S.W.2d 85; Warner v. Commonwealth, Ky., 386 S.W.2d 455 (decided January 29, 1965); King v. Commonwealth, Ky., 387 S.W.2d 582 (decided February 2, 1965); Jennings v. Commonwealth, Ky., 380 S.W.2d 284.
The order of dismissal is reversed with directions to grant Jones a hearing, with counsel, on the allegation concerning the circumstances of his plea of guilty.